Citation Nr: 0728777	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-31 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In correspondence dated in November 2006, the veteran 
withdrew his claims of entitlement to service connection for 
a left shoulder strain and a cervical strain (claimed as a 
neck disability).  Those claims are no longer before the 
Board.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The record does not contain any competent medical 
evidence that the veteran has a current diagnosis of 
bilateral hearing loss.

3.  The record does not contain any competent medical 
evidence that the veteran has a current diagnosis of 
tinnitus.

4.  The record does not contain any competent medical 
evidence that the veteran has a current diagnosis of a 
bilateral knee condition.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  Tinnitus was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R §§ 3.159, 3.303 (2006).  

3.  Bilateral knee condition was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  Prior to initial adjudication of the veteran's 
claim, in correspondence dated in December 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim, namely by requesting any additional 
evidence concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  In response to the VCAA notice, the veteran 
submitted a statement, dated in January 2005, in which he 
stated that he had no further evidence to submit.  At no time 
during the course of this appeal has the veteran informed VA 
that he received treatment for any of the claimed conditions 
after his discharge.  Thus, the RO was unable to obtain any 
private or VA treatment records on the veteran's behalf.  The 
RO did, however, obtain the veteran's service medical 
records, which the Board has reviewed in conjunction with 
preparing this decision.

VA's duty to assist includes providing medical examinations 
in certain circumstances.  The duty to provide an examination 
is triggered when there exists, among other things, competent 
evidence of a current disability or recurrent symptoms of a 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006), McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  For reasons explained 
more fully below, neither of these requirements has been met 
and VA has no duty to provide an examination in this case.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  Where a 
veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and an organic disease of the nervous 
system, specifically, sensorineural hearing loss, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.  
Absent a showing of an impaired hearing disability at the 
time of separation from service or within the statutory 
presumption period of one year, a veteran may nevertheless 
establish service connection by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).      

Hearing Loss and Tinnitus

The veteran claimed in his notice of disagreement, dated in 
February 2005, that he was exposed to explosives and gun fire 
while serving in Cuba.  

The Board has reviewed all of the evidence in the claims 
file, but must deny the hearing loss and tinnitus claims 
because there is no evidence either disability exists.  There 
are no post-service medical records showing complaints, a 
diagnosis, or treatment for either of the claimed conditions.    

The service medical records document a complaint of hearing 
loss on one occasion, but they do not show that the veteran 
was diagnosed with hearing loss at that time.  In a 
chronological record of medical care, dated in April 1997, 
the examiner reported that the veteran presented with 
complaints of hearing loss and pressure buildup bilaterally 
that the veteran noticed while flying the day before.  The 
examiner diagnosed bilateral ear infection.  The service 
medical records are negative for any other complaints 
relating to hearing loss.  Notably, the veteran's separation 
examination report, dated in April 1998, included audiogram 
findings that failed to show the presence of bilateral 
hearing loss at that time.  Thus, it appears that this 
condition was acute and transitory and resulted in no 
permanent disability.

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  As no current bilateral hearing loss 
or tinnitus has been clinically shown, there is no basis upon 
which compensation may be based.  

Bilateral Knee Disorder

The veteran claimed in his notice of disagreement that he was 
treated for a knee injury in Cuba.  To corroborate his claim, 
the veteran submitted a statement from a fellow soldier, B.C.  
In that statement, B.C. recalled taking the veteran to the 
tent hospital on base and that he later found out that the 
veteran had injured his shoulder, neck, and knees.

The Board has reviewed the entire record but finds no basis 
to grant service connection for a bilateral knee disorder.  
The veteran's service medical records are silent for any knee 
injury.  More importantly, however, there is no competent 
medical evidence of a current disability.  Without evidence 
of a current knee disability, the claim must be denied.  Id.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 











ORDER

1.  Service connection for bilateral hearing loss is denied.

2.  Service connection for tinnitus is denied.

3.  Service connection for a bilateral knee condition is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


